Title: From George Washington to the U.S. Senate and House of Representatives, 11 December 1794
From: Washington, George
To: United States Senate and House of Representatives


        
          United States Decem: 11. 1794.
          Gentlemen of the Senate, and of the House of Representatives.
        
        I transmit to you, for consideration, a Representation made to me by The Secretary of the Treasury, on the subject of constituting an Officer to be specially charged with the business of procuring certain public supplies.
        
          Go: Washington
        
      